
	
		One Hundred Twelfth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the third
		day of January, two thousand and twelve
		S. 3245
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To extend by 3 years the authorization of
		  the EB–5 Regional Center Program, the E–Verify Program, the Special Immigrant
		  Nonminister Religious Worker Program, and the Conrad State 30 J–1 Visa Waiver
		  Program.
	
	
		1.Reauthorization of EB–5 Regional Center
			 ProgramSection 610 of the
			 Departments of Commerce, Justice, and State, the Judiciary, and Related
			 Agencies Appropriations Act, 1993 (8 U.S.C. 1153 note) is amended—
			(1)by striking pilot each place
			 such term appears; and
			(2)in subsection (b), by striking
			 September 30, 2012 and inserting September 30,
			 2015.
			2.Reauthorization of E–VerifySection 401(b) of the Illegal Immigration
			 Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note) is
			 amended by striking September 30, 2012 and inserting
			 September 30, 2015.
		3.Reauthorization of Special Immigrant
			 Nonminister Religious Worker ProgramSection 101(a)(27)(C)(ii) of the Immigration
			 and Nationality Act (8 U.S.C. 1101(a)(27)(C)(ii)) is amended—
			(1)in subclause (II), by striking
			 September 30, 2012 and inserting September 30,
			 2015; and
			(2)in subclause (III), by striking
			 September 30, 2012 and inserting September 30,
			 2015.
			4.Reauthorization of Conrad State 30 J–1 Visa
			 Waiver ProgramSection 220(c)
			 of the Immigration and Nationality Technical Corrections Act of 1994 (8 U.S.C.
			 1182 note) is amended by striking September 30, 2012 and
			 inserting September 30, 2015.
		5.No authority for national identification
			 cardNothing in this Act may
			 be construed to authorize the planning, testing, piloting, or development of a
			 national identification card.
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
